DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US2016/0273742 A1) (Hsieh, hereafter).

    PNG
    media_image1.png
    381
    657
    media_image1.png
    Greyscale

Regarding claims 1-2, 14, 17  Hsieh discloses an edge-lit backlight module ,  display device (π41) and electronic equipment (π40-π42), and discloses (π36-π37,π49-π54, Figure 2A-2F): the edge-lit backlight module (2) includes a frame (21) and a The light emitting unit (22), the frame body 21 ( equivalent to the back panel) includes a bottom part (212) ( equivalent to the bottom plate} and a wall part (213) (equivalent to the enclosure); the frame body 21 has at least one guiding part (215) located on one side of the frame (21). the guiding part (21) includes the first guiding component (2151) (equivalent to the limiting structure and the stopper). The first guiding component (2151) is a protruding block disposed on the wall (213) and close to the opening (214) or located in the opening (214). the first guiding component (2151) serves as the abutting po1tion (217). It is used to abut the light-emitting unit (22) (equivalent to the position of a circuit hoard 222 or limiting circuit board 222 of the light-emitting strip> can be determined from FIG. 2E that the first guide component (2151) blocks the light-emitting unit(22) in a direction perpendicular to the circumferential direction of the enclosure. (21) may further have a connector stop (216). It is arranged corresponding to a connector (22 I) of the light-emitting unit ( 22) to prevent the connector (221) from scratching other components, such as the light guide plate and the optical film. That is. the backlight module is provided with the light guide plate is set in the wall(213), and the light-emitting unit (22) is located between the ground (213) and the light guide plate .
Regarding claim 15, Hsieh discloses where the display device is part of the electronic apparatus (π40-π43)
Claims 3-6, 12-13, 16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US2016/0273742 A1) (Hsieh, hereafter) in view of  Wang (CN 109884816, ISR used as the machine translation for this reference)
Regarding claims 5, 12-13, 18, Hsieh discloses the backlight/ display device set forth above (see rejections claims 1 and 14) ,  Hsieh fails to explicitly disclose wherein the limit structure comprises: a clamping edge, provided on an edge of the peripheral plate facing away from the bottom plate and extending toward the light guide plate, wherein the light bar is limited between the bottom plate and the clamping edge such that the light bar is blocked by the clamping edge in the direction perpendicular to the bottom plate (claim 5);wherein an outer side of the peripheral plate is provided with a hook, and the backlight module further comprises: a plastic frame surrounding the peripheral plate, wherein the plastic frame is provided with a locking hole at a position corresponding to the hook, and the hook is snapped into the locking hole; and an outer frame sleeved outside the plastic frame, wherein side walls of the outer frame is provided with a cutout, and a bump is provided on an outer periphery of the plastic frame, and the bump is filled in the cutout (claim 12); wherein the peripheral plate is provided with a mounting hole, and a surface of the peripheral plate facing away from the bottom plate is provided with a positioning stage protruding in a direction away from the bottom plate, a projection of the positioning stage on the bottom plate covers a projection of the mounting hole on the bottom plate, the plastic frame is provided with a positioning groove at a position corresponding to the positioning stage, and positioning stage is limited to the positioning groove (claim 13); wherein the limit structure comprises: a clamping edge, provided on an edge of the peripheral plate facing away from the bottom plate and extending toward the light guide plate, wherein the light bar is limited between the bottom plate and 
Wang discloses (paragraph 33-48 of the specification, Figures 1-10) a backlight film assembly, including a back plate (100) and a light bar (200). The surrounding edge (141) has a buckle (110). The light bar (200) is fixed. The outer side wall of the first surrounding edge (101) is also protrudingly provided with a plurality of protrusions. and the middle frame (300) is provided with a plurality of clamping holes corresponding to the protrusions, and the middle frame (300) and the back plate
(100) are matched with each other. The bulge and the card hole realize the snap connection. Wang does not explicitly discuss the fixing of the frame or the positioning table, however these limitations are achievable by those things which are already known in the art.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method/device of Hsieh as recited in the limitations above in order to simplify the assembly process when disassembling so as to reduce resource consumption and installation cost and where fixing the frame or the positioning table is present, since that which is well known requires only routine skill in the art. 
Regarding claims 3-4, 6, and 16, Hsieh discloses the backlight/ display device set forth above (see rejections claims 1 and 14) ,  Hsieh fails to explicitly disclose wherein the backlight module has multiple sub-light bars, and the sub-light bars are sequentially arranged along a straight line with any two adjacent sub-light bars abutting against each other, and one of two sub-light bars at two ends abuts against the stopper (claim 3); wherein the stopper is provided with a buckle at a position corresponding to the light bar, and the light bar is provided with a groove at a position corresponding to the buckle, and the buckle is engaged with the groove(claim 4);wherein a limit groove is provided on a side of the light bar facing away from the bottom plate, and the clamping edge is engaged with the limit groove (claim 6); wherein the stopper is provided with a groove at a position corresponding to the light bar, and 
Wang discloses (paragraph 33-48 of the specification, Figures 1-10) a backlight film assembly, including a back plate (100) and a light bar (200). The surrounding edge (141) has a buckle (110). The light bar (200) is fixed. The outer side wall of the first surrounding edge (101) is also protrudingly provided with a plurality of protrusions. and the middle frame (300) is provided with a plurality of clamping holes corresponding to the protrusions, and the middle frame (300) and the back plate
(100) are matched with each other. The bulge and the card hole realize the snap connection. Wang does additional technical features of claims 3-4,6 and 16, however these limitations are achievable in combination with  those things which are already known in the art.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method/device of Hsieh as recited in the limitations above in order to simplify the assembly process when disassembling so as to reduce resource consumption and installation cost and since that which is well known requires only routine skill in the art. 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US2016/0273742 A1) (Hsieh, hereafter) in view of   Cai et al. (CN 205261323, ISR used as the machine translation for this reference) (CAI).
Regarding claims 7 and 19, Hsieh discloses the backlight/ display device set forth above (see rejections claims 1 and 14) ,  Hsieh fails to explicitly disclose wherein the light bar comprises a driving substrate, a light emitting element and a spacer, wherein the driving substrate abuts against the limit structure, the light emitting element and the spacer are both provided on a surface of the driving substrate close to the light guide plate, and a height of the spacer is greater than a height of the light emitting element (claim 7and 19).

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method/device of Hsieh wherein the light bar comprises a driving substrate, a light emitting element and a spacer, wherein the driving substrate abuts against the limit structure, the light emitting element and the spacer are both provided on a surface of the driving substrate close to the light guide plate, and a height of the spacer is greater than a height of the light emitting element thus allowing a distance between the LED and the lightguide plate that is stable and is not susceptible to heat degradation  or light leakage (π4) as disclosed by Cai.
Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US2016/0273742 A1) (Hsieh, hereafter) in view of  YU,    US2014/0312884 A1 is the 371of pct application number 13702624,and will be used as English translation, it is equivalent to CN102913862A, used in the  ISR)
Regarding claims 8-11 and 20, Hsieh discloses the backlight/ display device set forth above (see rejections claims 1 and 14) ,  Hsieh fails to explicitly disclose wherein at least one elastic liner provided on an inner side of the peripheral plate and comprising a support portion and a limit portion, wherein the support portion is located on the bottom plate, the limit portion is provided on a surface of the support portion facing away from the bottom plate and is attached to an inner wall of the peripheral plate, and the limit portion is sandwiched between the light guide plate and the peripheral plate (claim 8); wherein the peripheral plate is formed by a plurality of side plates, and a notch is formed between adjacent two side plates; the elastic liner comprises multiple elastic liners, and each of the elastic liners has a one-to-one correspondence with the notch, wherein each of the elastic liners further comprises: a 
Yu discloses  (paragraphs 23-46 of the specification, Figures 1-5) a backlight module. including a back plate (1), a reflective sheet (2), a light guide plate (5) and a positioning device (3). The backplate (1) includes a bottom plate and a horizontal side plate (11) and the solid side plate (12), the positioning device (3) is set at the end corner where the lateral side plate (11) and the solid side plate (12) intersect, and the positioning device (3) (equivalent to elastic pad) covers the base (31) (equivalent to the support portion), The first limiting strip (32) (corresponding to the limiting portion> and 1he second limiting strip (33) and the bump (34), the part of the second limiting strip (33) located in the gap between the side plates (11) and (12) is equivalent to the filling position, positioning. The device (3) positions and fixes the reflective sheet (2) and the light guide plate( 5). Yu fails to explicitly disclose the groove and the supporting sheet of the reflective sheet. However , these additional features are common knowledge in the art thus requiring only ordinary skill.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method/device of Hsieh with the limitations noted above in order to provide an assembly .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879